ORDER
The panel has voted to deny the petition for rehearing. Judge Trott voted to reject the petition for rehearing en banc and Judges B. Fletcher and Jenkins so recommend.
The full court was advised of the petition for rehearing en bane. An active Judge requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of the votes in favor of en banc consideration. Fed. RApp. P. 35.
The petition for rehearing is denied and the petition for rehearing en banc is rejected.